DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US 20140195720) and in view of Zhu (US 20200278808) and further in view of Goss (US 20120011301)

Claim 1.    Akella discloses A solid-state device (SSD) circuit (e.g., computer system 10 having a solid-state drive ("SSD") 14, para 0044 Fig. 1), comprising:


	determine during each of which only instructions of a type corresponding to a respective instruction-type time slice are generated on the channel (e.g., plurality of read requests to allow a plurality of read cycles to occur at the same time, para 0026); and 

	in a write instruction-type time slice among the determined, during which only write type instructions are generated on the channel, generate, on the channel, a write instruction (e.g., multiple operations of the same type, such as read cycles, write cycles and/or erase cycles, can occur simultaneously on different planes in the same die., para 0052); and

a non-volatile memory (NVM) circuit coupled to the channel, the NVM circuit comprising (e.g., flash controller 38 communicates with the plurality of 
flash memory packages 42, 44, 48 and 50 via a plurality of flash memory channels 46 and 52, para 0047):

a first plane comprising a first plurality of blocks each formed of pages; and a second plane comprising a second plurality of blocks each formed of pages (e.g., ach die 80 and 82 may further comprise a plurality of flash memory planes, such as planes 84 and 86 on die 80, and planes 88 and 90 on die 82., para 0048).
wherein the NVM circuit is configured to: in response to the write instruction generated on the channel indicating a first page in the first plane, write to the first page in the first plane; and concurrently with writing to the first page in the first plane, write to a second page in the second plane, an address of the second page in the second plane independent of an address of the first page in the first plane (e.g., multiple operations of the same type write cycles can occur simultaneously on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  For consecutive write commands, para 0052; With this knowledge of the order of writes to the SSD 14, we can determine the channel corresponding to a page, which enables determining how to reorder and schedule requests to spread them across channels, para 0055; the first write goes to the first channel, the second write goes to the second channel, 0077).

Akela does not disclose, but Zhu discloses
	instruction-type time slices (e.g., multi-level queue structure 130 includes command queue 210, read command queue 220 and write command queue 230, para 0023 Fig. 2, para 0011)(e.g., Zhu discloses that commands in each category are assigned to a queue and a command from only one of the queues is executed at a time.. .according to a defined scheduling scheme.  For example if there are two queues, the memory system may execute one command from the first queue, then one command from the second queue, then one command from the first queue again.  It would have been obvious to one of ordinary skill, based on Zhu, that  execution is from one queue or another queue at a time, which would be that queue’s slice of time (0011), for the benefit of reducing the latency (0011).  For example, the memory system may execute five commands from the first queue before switching to the second queue (0011). Sequencer may execute commands from that queue and may apply a corresponding promotion threshold criterion and executed transaction threshold criterion to determine when to switch the execution grant again (0014).  Sequencer 113 schedules the execution of memory commands from read command queue 220 and write command queue 230… to determine when to switch the execution grant from one queue to another (0025).  Zhu’s disclosure of “when to stop executing commands from a … queue” would have rendered obvious that a time period of when to start/stop is determined for each queue.  So, for the time that a queue is executing commands, that is a period of time (time slice) for that queue to execute (read or write)).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella with Zhu, providing the benefit of scheduling of memory access commands (see Zhu, 0001) for reducing latency (0011 end).

Akela in view of Zhu does not disclose, but Goss discloses
	determine durations of during each of which only instructions of a type corresponding to a respective is generated on the channel (e.g., dynamically controlling an operation execution time for a storage device.  The operation execution time may, in some examples, be a write operation execution time and/or a read operation execution time, 0028; Controller 12 includes 

	a first determined duration of which only write type instructions are generated on the channel, generate a window instruction (e.g., write timing control module 22 to obtain a workload indicator, and to adjust a write operation execution time for the storage device 32 responsive to the workload indicator.  the write operation execution time may refer to an amount of time used by storage block 16 to perform write operations, e.g., program operations and/or erase Operations, 0049 Figs.3-5)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella and Zhu with Goss, providing the benefit of use a relatively fast programming time to meet the increased bandwidth requirements… to maximize endurance while still satisfying a given level of host demand (Goss, 0034)

Claim 2.    Akela discloses 
the SSD control circuit is further configured to, during the write instruction-type time slice, generate a second write instruction indicating the second page in the second plane; and the NVM circuit is further configured to write to the second page in the second plane in response to the second write instruction (e.g., write cycles can occur simultaneously in different planes… consecutive write commands, 0052 Fig. 2B).

Claim 3.    Akela does not disclose, but Zhu discloses
	the write instruction indicates the second page in the second plane; and the NVM circuit is further configured to write to the second page in the second plane in response to the write instruction (e.g., write command includes instructions to write data to a particular address of the memory component 112, para 0024; memory cells of the memory components 112A to 112N can be grouped as memory pages or data blocks that can refer to a unit of the memory component used to store data.  The data blocks can be further grouped into one or more planes on each of memory components 112A to 112N, where operations can be performed on each of the planes concurrently, para 0018).


Claim 4.    Akela discloses wherein the NVM circuit is further configured to: in response to the write instruction generated on the channel, write first data in the first page in the first plane; and write second data in the second page in the second plane, the second data different than the first data (e.g., multiple operations of the same type, such as write cycles can occur simultaneously on different planes in the same die.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously, para 0052).

Claim 6.    Akella discloses 
wherein: the SSD control circuit is further configured to:
	in a read instruction-type time slice, during which only read instructions are generated on the channel, generate, on the channel, a read instruction (e.g., multiple operations of the same type, such as read cycles occur on different planes, para 0052); and

	in an erase instruction-type time slice, during which only erase instructions are generated on the channel, generate, on the channel, an erase instruction (e.g., multiple operations of the same type, such as read cycles,write cycles and/or erase cycles, can occur on different planes in the same die, para 0052); 

and the NVM circuit is further configured to:
	in response to the read instruction generated on the channel, read data stored at a first read address in the first plane (e.g., multiple operations of the same type, such as read cycles occur on different planes, para 0052); 

	concurrently with reading the data stored at the first read address in the first plane, read data stored at a second read address in the second plane, the second read address independent of the first read address in the first plane (e.g., multiple operations of the same type, such as read on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  This provides plane-level parallelism., para 0052);

in response to the erase instruction generated on the channel, erase data stored in a first block of the first plurality of blocks in the first plane (e.g., multiple operations of the same type, such as erase cycles occur on different planes, para 0052); and
concurrently with erasing the data stored in the first block of the first plurality of blocks in the first plane, erase data stored in a second block of the second plurality of blocks in the second plane, an address of the second block independent of an address of the first block (e.g., multiple operations of the same type, such as erase cycles occur on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  This provides plane-level parallelism., para 0052);.

Akela in view of Zhu does not disclose, but Goss discloses
	During a second determined duration of during each of which only read instructions are generated on the channel (e.g., dynamically controlling an operation execution time for a storage device.  The operation execution time may, in some examples, be a read operation execution time, 0028); and 
	in an erase instruction-type time slice, during a third determined duration of which only erase instructions are generated on the channel, generate an erase instruction on the channel (e.g., write timing control module 22 to obtain a workload indicator, and to adjust a write operation execution time for the storage device 32 responsive to the workload indicator.  the write operation execution time may refer to an amount of time used by storage block 16 to perform write operations, e.g., program operations and/or erase Operations, 0049 Figs.3-5)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella and Zhu with Goss, providing the benefit of use a relatively fast programming time to meet the increased bandwidth requirements… to maximize endurance while still satisfying a given level of host demand (Goss, 0034)


Claim 7.    Akella discloses wherein:
	the SSD control circuit is further configured to, during the read instruction-type time slice, generate a second read instruction indicating the second read address in the second plane; the NVM circuit is further configured to read the data stored at the second read address in the second plane in response to the second read instruction (e.g., multiple operations of the same type, such as read cycles occur simultaneously on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously, 0052);

the SSD control circuit is further configured to, during the erase instruction-type time slice, generate a second erase instruction indicating the second block in the second plane; and the NVM circuit is further configured to erase the data stored in the second block in the second plane in response to the second erase instruction (e.g., multiple operations of the same type, such as erase cycles, occur simultaneously on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously, 0052);.

Akela in view of Zhu does not disclose, but Goss discloses
	Second determined duration ; the third determined duration of  (e.g., dynamically controlling an operation execution time for a storage device.  The operation execution time may, in some examples, be a read operation execution time, 0028; write timing control module 22 to obtain a workload indicator, and to adjust a write operation execution time for the storage device 32 responsive to the workload indicator.  the write operation execution time may refer to an amount of time used by storage block 16 to perform write operations, e.g., program operations and/or erase Operations, 0049 Figs.3-5)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella and Zhu with Goss, providing the benefit of use a relatively fast programming time to meet the increased bandwidth requirements… to maximize endurance while still satisfying a given level of host demand (Goss, 0034).


Claim 8.   Akella discloses 
wherein: the SSD control circuit is further configured to: in a read-erase instruction-type time slice, during which only read instructions and erase instructions are generated on the channel, generate, on the channel, a read instruction and an erase instruction (e.g., multiple operations of the same type, such as read cycles, write cycles and/or erase cycles, can occur simultaneously on different planes, para 0052) and
	the NVM circuit is further configured to: in response to the read instruction generated on the channel, read data stored at a first read address in the first plane; and in response to the erase instruction, erase data stored in a block of the second plane concurrently with reading the data stored at the first read address in the first plane (e.g., A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  This provides plane-level parallelism, para 0052).

Akela in view of Zhu does not disclose, but Goss discloses
	In a fourth determined duration on the channel (e.g., dynamically controlling an operation execution time for a storage device.  The operation execution time may, in some examples, be a read operation execution time, 0028; write timing control module 22 to obtain a workload indicator, and to adjust a write operation execution time for the storage device 32 responsive to the workload indicator.  the write operation execution time may refer to an amount of time used by storage block 16 to perform write operations, e.g., program operations and/or erase Operations, 0049 Figs.3-5)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella and Zhu with Goss, providing the benefit of use a relatively fast programming time to meet the increased bandwidth requirements… to maximize endurance while still satisfying a given level of host demand (Goss, 0034).

Claim 16.    Akella discloses A solid-state device (SSD) control circuit, configured to (e.g., computer system 10 having a solid-state drive ("SSD") 14, para 0044 Fig. 1),:

during a write instruction-type time slice of the determined, during which only write type instructions are generated on the channel, generate, on the channel, (e.g., multiple operations of the same type, such as read cycles, write cycles and/or erase cycles, can occur simultaneously on different planes in the same die., para 0052);
a write instruction indicating a first page in a plane of a non-volatile memory (NVM) circuit, and indicating a second page of a second plane of the NVM circuit, an address of the first page independent of an address of the second page (e.g., multiple operations of the same type write cycles can occur simultaneously on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  For consecutive write commands, para 0052; With this knowledge of the order of writes to the SSD 14, we can determine the channel corresponding to a page, which enables determining how to reorder and schedule requests to spread them across channels, para 0055; the first write goes to the first channel, the second write goes to the second channel, 0077).

Akela does not disclose, but Zhu discloses
	instruction-type time slices (e.g., multi-level queue structure 130 includes command queue 210, read command queue 220 and write command queue 230, para 0023 Fig. 2, para 0011). (e.g., Zhu discloses that commands in each category are assigned to a queue and a command from only one of the queues is executed at a time.. .according to a defined scheduling scheme.  For example if there are two queues, the memory system may execute one command from the first queue, then one command from the second queue, then one command from the first queue again.  It would have been obvious to one of ordinary skill, based on Zhu, that  execution is from one queue or another queue at a time, which would be that queue’s slice of time (0011), for the benefit of reducing the latency (0011).  For example, the memory system may execute five commands from the first queue before switching to the second queue (0011). Sequencer may execute commands from that queue and may apply a corresponding promotion threshold criterion and executed transaction threshold criterion to determine when to switch the execution grant again (0014).  Sequencer 113 schedules the execution of memory commands 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella with Zhu, providing the benefit of scheduling of memory access commands (see Zhu, 0001) for reducing latency (0011 end).

Akela in view of Zhu does not disclose, but Goss discloses
	determined duration … on the channel;  (e.g., dynamically controlling an operation execution time for a storage device.  The operation execution time may, in some examples, be a read operation execution time, 0028; Controller 12 includes write timing control module 22, 0037; controller 12 may be configured to handle commands that are issued by a solid-state drive controller, 0040); 
	during a first determined duration of (e.g., write timing control module 22 to obtain a workload indicator, and to adjust a write operation execution time for the storage device 32 responsive to the workload indicator.  the write operation execution time may refer to an amount of time used by storage block 16 to perform write operations, e.g., program operations and/or erase Operations, 0049 Figs.3-5)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella and Zhu with Goss, providing the benefit of use a relatively fast programming time to meet the increased bandwidth requirements… to maximize endurance while still satisfying a given level of host demand (Goss, 0034)

Claim 17.    Akella discloses a method performed in a solid-state device (SSD) circuit (e.g., computer system 10 having a solid-state drive ("SSD") 14, para 0044 Fig. 1, the method comprising:

determining during each of which only instructions of a type corresponding to a respective are generated on a channel; and during a write of the determined, during which only write type instructions are generated on the channel, generating, on the channel, a write instruction  (e.g., multiple operations of the same type, such as write cycles and/or can occur simultaneously on different planes in the same die.  For consecutive write commands, the cache register 92 stores the data temporarily until the previous data is written from the data register 94 to the physical page 98, para 0052; Such parallelism may occur at various levels in the architecture of the SSD, such as the channel-level, the package-level, the die-level and the plane-level, 0019); and

in a non-volatile memory (NVM) circuit coupled to the channel:
in response to the write instruction generated on the channel during the write, writing to a first page in a first plane of the NVM circuit; and concurrently with writing to the first page in the first plane, writing to a second page in a second plane of the NVM circuit, an address of the second page in the second plane independent of an address of the first page in the first plane (e.g., multiple operations of the same type write cycles can occur simultaneously on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  For consecutive write commands, para 0052; With this knowledge of the order of rights to the SSD 14, we can determine the channel corresponding to a page, which enables determining how to reorder and schedule requests to spread them across channels, para 0055; the first write goes to the first channel, the second write goes to the second channel, 0077).

Akela does not disclose, but Zhu discloses
	instruction-type time slices (e.g., multi-level queue structure 130 includes command queue 210, read command queue 220 and write command queue 230, para 0023 Fig. 2, para 0011). (e.g., Zhu discloses that commands in each category are assigned to a queue and a command from only one of the queues is executed at a time.. .according to a defined scheduling scheme.  For example if there are two queues, the memory system may execute one command from the first queue, then one command from the second queue, then one command from the 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella with Zhu, providing the benefit of scheduling of memory access commands (see Zhu, 0001) for reducing latency (0011 end).

Akela in view of Zhu does not disclose, but Goss discloses
	durations of during each of which only instructions of a type corresponding to a respective is generated on the channel (e.g., dynamically controlling an operation execution time for a storage device.  The operation execution time may, in some examples, be a write operation execution time and/or a read operation execution time, 0028; Controller 12 includes write timing control module 22, 0037; controller 12 may be configured to handle commands that are issued by a solid-state drive controller, 0040); and 
	a first determined duration of which only write type instructions are generated on the channel, generate a window instruction (e.g., write timing control module 22 to obtain a workload indicator, and to adjust a write operation execution time for the storage device 32 responsive to the workload indicator.  the write operation execution time may refer to an amount of time used by storage block 16 to perform write operations, e.g., program operations and/or erase Operations, 0049 Figs.3-5)



Claim 18.    Akella discloses further comprising: in the SSD control circuit, generating, on the channel, a second instruction indicating the second page in the second plane; and in the NVM circuit, writing to the second page in the second plane in response to the second write instruction (e.g., write cycles can occur simultaneously in different planes… consecutive write commands, 0052 Fig. 2B).

Claim 19.    Akela does not disclose, but Zhu discloses
	wherein the write instruction further identifies the second page in the second plane (e.g., write command includes instructions to write data to a particular address of the memory component 112, para 0024; memory cells of the memory components 112A to 112N can be grouped as memory pages or data blocks that can refer to a unit of the memory component used to store data.  The data blocks can be further grouped into one or more planes on each of memory components 112A to 112N, where operations can be performed on each of the planes concurrently, para 0018).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella with Zhu, providing the benefit of scheduling of memory access commands (see Zhu, 0001) for reducing latency (0011 end).

Claim 20.    Akella discloses wherein:
writing to the first page in the first plane of the NVM circuit comprises storing first data in the first page in the first plane of the NVM circuit; and writing to the second page in the second plane of the NVM circuit comprises storing second data in the second page of the second plane of the NVM circuit  (e.g., multiple operations of the same type, such as write cycles can occur .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akella (US 20140195720) and in view of Zhu (US 20200278808) and Goss (cited above), and further in view of Das (US 20180232160)

Claim 5.    Akela in view of Zhu and Goss does not disclose, but Das discloses 
	wherein the second plurality of blocks is separate from the first plurality of blocks (e.g., FIG. 2, each plane 204 may comprise a number of blocks 206, para 0029).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella with Zhu, and Goss with Das providing the benefit of optimizing the use of streams by performing a combination of stream and non-stream writes based on a size of the data being written to the stream (see Das, 0003) and controller associated with the SSD may manage the flash memory and interface with the host system (0030).

Other references:
Kanaki (US 20190250851)
Higashi (US 20200089413)

Response to Arguments
Applicant's arguments filed 8/25/2021 (7/23/2021) have been fully considered but they are not persuasive. 
For claim 1, 16 and 17, Applicant argues that the cited references do not disclose the limitation related to duration of an  instruction-type time slice determined by the SSD control circuit.   This OA rejects these amended limitations.

Specifically, Akela in view of Zhu does not disclose, but Goss discloses


	a first determined duration of which only write type instructions are generated on the channel, generate a window instruction (e.g., write timing control module 22 to obtain a workload indicator, and to adjust a write operation execution time for the storage device 32 responsive to the workload indicator.  the write operation execution time may refer to an amount of time used by storage block 16 to perform write operations, e.g., program operations and/or erase Operations, 0049 Figs.3-5)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella and Zhu with Goss, providing the benefit of use a relatively fast programming time to meet the increased bandwidth requirements… to maximize endurance while still satisfying a given level of host demand (Goss, 0034)

	In combination, Zhu discloses that commands in each category are assigned to a queue and a command from only one of the queues is executed at a time.. .according to a defined scheduling scheme.  For example if there are two queues, the memory system may execute one command from the first queue, then one command from the second queue, then one command from the first queue again.  It would have been obvious to one of ordinary skill, based on Zhu, that  execution is from one queue or another queue at a time, which would be that queue’s slice of time (0011), for the benefit of reducing the latency (0011).  For example, the memory system may execute five commands from the first queue before switching to the second queue (0011). Sequencer may execute commands from that queue and may apply a corresponding promotion threshold criterion and executed transaction threshold criterion to determine when to switch the execution grant again (0014).  Sequencer 113 schedules the execution of memory commands from read command queue 220 and write command queue 230… to determine when to switch 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella with Zhu, providing the benefit of scheduling of memory access commands (see Zhu, 0001) for reducing latency (0011 end).

	Applicant’s arguments for dependent claims 2-4, 5, 6-8, 18-20 are based on dependency from claims 1, 16 and/or 17 addressed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135